DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 9-10, 17-18, and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (U.S. Patent Publication No. 20200304508) hereinafter referred to as Bae; in view of Wang et al. (U.S. Patent Publication No. 20200296397) hereinafter referred to as Wang.

Regarding Claims 1, 9, and 17 Bae discloses a method comprising:
accessing a video-based point cloud compression coded bitstream (e.g. Media Resource: media data that is captured by the Media Source and is sent to the Media Processing Entities of the NBMP system; paragraph 51. The NBMP service may include, e.g., VR (live) streaming, point cloud streaming, transcoding or target service, i.e., AI upscaler for Samsung TV or mobile; paragraph 168), wherein the point cloud compression coded bitstream corresponds to a video point cloud compression representation that comprises one or more non-timed video point cloud compression units (e.g. Tables 11 and 12 indicates description of non-timed static metatdata as one of the metadata parameters);
encapsulating the one or more video point cloud compression units as one or more video point cloud compression unit items (e.g. the NBMP service may include, e.g., VR (live) streaming, point cloud streaming, transcoding or target service, i.e., AI upscaler for Samsung TV or mobile; paragraph 168); and
causing storage of the one or more video point cloud compression unit items in a file as static or non-timed video-based point cloud compression coded items (e.g. Tables 11 and 12 indicates description of non-timed static metatdata as one of the metadata parameters).
Bae fails to explicitly disclose wherein the one or more video point cloud compression unit items are stored in International Standards Organization base media file format.
However, Wang teaches wherein the one or more video point cloud compression unit items are stored in International Standards Organization base media file format (e.g. The techniques can use the 6D spherical coordinates and/or 6D Cartesian coordinates to specify 2D point cloud viewports and 3D point cloud viewports, including for V-PCC content stored in ISOBMFF files; paragraph 60).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Wang, into 

Regarding Claims 2, 10, and 18 Bae discloses the method according to Claim 1 wherein the file further comprises metadata defined to indicate a presence of the one or more non-timed and independently decodable video-based point cloud compression coded items (e.g. Tables 11 and 12 indicates description of non-timed static metatdata as one of the metadata parameters).

Regarding Claims 21, 23, and 25 Bae fails to explicitly disclose the method according to Claim 1, wherein the one or more video point cloud compression unit items are stored at the file level, movie level, or track level. 
However, Wang teaches wherein the one or more video point cloud compression unit items are stored at the file level, movie level, or track level (e.g. one or more values can identify a track group within a file. For example, in some embodiments the pair of the track group ID (e.g., "track_group_id") and track group type (e.g., "track_group_type") can identify a track group within the file; paragraph 75). 
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Wang, into the system of Bae, to provide techniques that can be used to improve viewport-dependent point cloud media processing, to associate metadata with a composite track (e.g., rather than with individual sub-tracks), and/or the like.

the method according to Claim 1, wherein the one or more video point cloud compression unit items are stored in a meta box. 
However, Wang teaches wherein the one or more video point cloud compression unit items are stored in a meta box (e.g. grouping mechanisms can be provided and/or extended to indicate 2D spatial relationships. For example, the semantics of the track group type (e.g., "track_group_type") of the track reference metadata box (e.g., "TrackReferenceBox") can indicate the grouping type (e.g., "grouping_type"); paragraph 74). 
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Wang, into the system of Bae, to provide techniques that can be used to improve viewport-dependent point cloud media processing, to associate metadata with a composite track (e.g., rather than with individual sub-tracks), and/or the like.

Claims 3-6, 8, 11-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (U.S. Patent Publication No. 20200304508) hereinafter referred to as Bae; in view of Wang; in further view of Graziosi et al. (U.S. Patent Publication No. 20200204808) hereinafter referred to as Graziosi.

Regarding Claims 3, 11, and 19, Bae and Wang both fail to explicitly disclose the method according to Claim 1 wherein the point cloud compression coded bitstream further comprises one or more item references to indicate a link between one or more video point cloud compression items and the one or more video point cloud compression unit items or one or more entities containing the video point cloud compression units.
wherein the point cloud compression coded bitstream further comprises one or more item references to indicate a link between one or more video point cloud compression items and the one or more video point cloud compression unit items or one or more entities containing the video point cloud compression units (e.g. signaling is able to be included with the V-PCC bitstream for each V-PCC unit to generate a logical chain for each V-PCC unit. For example, the geometry patch parameter set is able to be connected to the sequence parameter set. The signaling is able to include information connecting the V-PCC units; paragraph 36). 
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Wang, into the system of Bae, to provide techniques that can be used to improve viewport-dependent point cloud media processing, to associate metadata with a composite track (e.g., rather than with individual sub-tracks), and/or the like.

Regarding Claims 4, 12, and 20, Bae and Wang both fail to explicitly disclose the method according to Claim 3 wherein the one or more item references indicate one or more unit types of the one or more video point cloud compression units.
However, Graziosi teaches wherein the one or more item references indicate one or more unit types of the one or more video point cloud compression units (e.g. Table 4 of paragraph 48 indicates the V-PCC unit type vpcc_unit_type). 
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Wang, into the system of Bae, to provide techniques that can be used to improve viewport-dependent point cloud media processing, to associate metadata with a composite track (e.g., rather than with individual sub-tracks), and/or the like.

the method according to Claim 1 wherein the one or more video-based point cloud compression (V-PCC) coded items or coded unit items are further associated with one or more video point cloud compression unit properties that include one or more of: V-PCC unit headers, a profile, level and tier information, a maximum number of layers, one or more attributes, one or more attribute types, or one or more maximum resolutions.
However, Graziosi teaches wherein the one or more video-based point cloud compression (V-PCC) coded items or coded unit items are further associated with one or more video point cloud compression unit properties that include one or more of: V-PCC unit headers, a profile, level and tier information, a maximum number of layers, one or more attributes, one or more attribute types, or one or more maximum resolutions (e.g. the V-PCC bitstream includes V-PCC units, and each V-PCC unit includes a V-PCC unit header and a V-PCC unit payload; paragraph 35). 
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Wang, into the system of Bae, to provide techniques that can be used to improve viewport-dependent point cloud media processing, to associate metadata with a composite track (e.g., rather than with individual sub-tracks), and/or the like.

Regarding Claims 6 and 14, Bae and Wang both fail to explicitly disclose the method according to Claim 1, wherein the one or more video point cloud compression units are identical in content representation, and wherein a grouping type indicating that the one or more video point cloud compression units are identical in content representation is associated with the one or more video point cloud compression units.
However, Graziosi teaches wherein the one or more video point cloud compression units are identical in content representation, and wherein a grouping type indicating that the one or more video point cloud compression units are identical in content representation is associated with the one or more video point cloud compression units (e.g. the above changes establish correspondence between "vpcc_attribute_index" and "vpcc_attribute_type" at vpcc_unit_header( ), provides flexibility as to whether all the instances of the same attribute type share similar attribute parameter set or in groups, and activates attribute_parameter_set( ) syntax structure based on attribute type; paragraph 58. Also, fig. 5 depicts plurality of V-PCC units encapsulated in a bitstream signal. Each of the V-PCC unit includes a V-PCC Unit header and a V-PCC Unit payload; see paragraph 35). 
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Wang, into the system of Bae, to provide techniques that can be used to improve viewport-dependent point cloud media processing, to associate metadata with a composite track (e.g., rather than with individual sub-tracks), and/or the like.

Regarding Claims 8 and 15, Bae and Wang both fail to explicitly disclose the method according to Claim 1, wherein the one or more video point cloud compression units are alternatives for content representation, and wherein a grouping type indicating that the one or more video point cloud compression units are alternatives for content representation is associated with the one or more video point cloud compression units.
However, Graziosi teaches wherein the one or more video point cloud compression units are alternatives for content representation, and wherein a grouping type indicating that the one or more video point cloud compression units are alternatives for content representation is associated with the one or more video point cloud compression units (e.g. aps_attribute_group_present_flag[i] equal to 1 indicates that attribute instances associated with attribute type i, are grouped. aps_attribute_group_flag[i] equal to 0 indicates that attribute instances associated with attribute type i, are not grouped; paragraph 55). 
.

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae; in view of Wang; in further view of Nguyen et al. (U.S. Patent Publication No. 20160253838) hereinafter referred to as Nguyen.

Regarding Claims 7 and 16 Bae and Wang both fail to explicitly disclose the method according to Claim 1, wherein the one or more video point cloud compression unit items are marked as hidden items that are not independently renderable.
However, Nguyen teaches wherein the one or more video point cloud compression unit items are marked as hidden items that are not independently renderable (e.g. Similar to other techniques for rendering three-dimensional objects, for rendering a three-dimensional object from a point cloud, a graphics processing unit (GPU) may perform a depth test to determine which portions of the three-dimensional object is visible and which portions of the three-dimensional object is hidden (e.g., occluded) when the three-dimensional object is rendered to a two-dimensional image space; paragraph 19).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Nguyen, into the system of Bae and Wang, to provide a more efficient point-based rendering technique which may utilize the raw data produced by three-dimensional scanning devices as input.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAFEMI OLUDAYO SOSANYA whose telephone number is (571)270-1069.  The examiner can normally be reached on M-F 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN BRUCKART can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OBAFEMI O SOSANYA/Primary Examiner, Art Unit 2423